Citation Nr: 1708881	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1960 to July 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This claim was remanded for further development by the Board in September 2013 and again in May 2016.  That development has been completed and the case has since been returned to the Board for appellate review.  

In his January 2010 substantive appeal, the Veteran requested to appear at a hearing before a member of the Board.  However, the Veteran subsequently withdrew his hearing request.  See 38 C.F.R § 20.703(e).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In June 2016, a VA examiner opined that the Veteran's type II diabetes mellitus was not at least as likely as not incurred in, caused by, or aggravated by service, nor was it caused or aggravated by the Veteran's service-conneceted disabilities.  See June 2016 VA Addendum Opinion.   However, the June 2016 VA opinion did not adequately address the relationship between the Veteran's service-connected disabilities and diabetes mellitus.  The June 2016 VA opinion was conclusory in nature and stated merely that there was no objective evidence to support the Veteran's claim.  This conclusory opinion, without more of a supporting rationale, is inadequate to adjudicate this claim.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

Accordingly, the case is REMANDED for the following action:

1. Obtain a clarifying medical opinion from the June 2016 VA examiner or, if unavailable, another qualified medical professional.  The examiner must review the entire claims file, to include any electronic records, in conjunction with the writing of this opinion.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.  

The examiner is asked to answer two questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's type II diabetes mellitus had its onset during service, within a year of discharge from service, or is otherwise related to service?

B) Is it at least as likely as not that the Veteran's type II diabetes mellitus was proximately caused or aggravated by the Veteran's service-connected disabilities?

It should be noted that question B) requires two separate opinions: one for proximate causation and another for aggravation.

"Aggravation" means a permanent worsening of a disease or disability beyond its natural progression.  If aggravation is found, the examiner must, to the extent possible, attempt to establish a baseline level of severity of the type II diabetes mellitus prior to aggravation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A complete rationale must be provided for each answer.  The rationale must discuss the pertinent evidence of record, to include any lay evidence such as statements from the Veteran.  Discussion of any pertinent medical literature or knowledge would also be of assistance.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that a negative opinion based solely on the absence of evidence in the Veteran's service treatment records would be considered inadequate, unless the examiner provides a medical basis for why such an absence is relevant to the opinion provided. 

If the examiner believes that a question cannot be answered without resort to mere speculation, a rationale must still be provided.  The phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of the examiner. 

2. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





